

116 S3835 IS: Stopping Censorship, Restoring Integrity, and Protecting Talkies Act
U.S. Senate
2020-05-21
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II116th CONGRESS2d SessionS. 3835IN THE SENATE OF THE UNITED STATESMay 21, 2020Mr. Cruz introduced the following bill; which was read twice and referred to the Committee on Homeland Security and Governmental AffairsA BILLTo prohibit the use of funds for the production of films by United States companies that alter content for screening in the People's Republic of China, and for other purposes.1.Short titleThis Act may be cited as the Stopping Censorship, Restoring Integrity, and Protecting Talkies Act or the SCRIPT Act.2.Limitation on use of funds for production of films and prohibition on use of such funds for films subject to conditions on content or altered for screening in the People's Republic of China or the Chinese Communist Party(a)Limitation on use of fundsThe President may only authorize the provision of technical support or access to an asset controlled by the Federal Government for, or authorize the head of a Federal agency to enter into a contract relating to, the production or funding of a film by a United States company if the United States company, as a condition of receiving the support or access—(1)provides to the Secretary a list of all films produced or funded by the United States company the content of which has been submitted, during the shorter of the preceding 10-year period or the period beginning on the date of the enactment of this Act, to an official of the Government of the People’s Republic of China or the Chinese Communist Party for evaluation with respect to screening the film in the People’s Republic of China, including, for each film—(A)the title of the film; and(B)the date on which the submittal occurred; (2)enters into a written agreement with the President, or the Federal agency providing the support or access, not to alter the content of the film in response to, or in anticipation of, a request by an official of the Government of the People's Republic of China or the Chinese Communist Party; and(3)submits such agreement to the Secretary. (b)Prohibition with respect to films subject to conditions on content or altered for screening in the People's Republic of ChinaNotwithstanding subsection (a), the President may not authorize the provision of technical support or access to any asset controlled by the Federal Government for, or authorize the head of a Federal agency to enter into any contract relating to, the production or funding of a film by a United States company if—(1)the film is co-produced by an entity located in the People's Republic of China that is subject to conditions on content imposed by an official of the Government of the People's Republic of China or the Chinese Communist Party; or(2)with respect to the most recent report submitted under subsection (c), the United States company is listed in the report under subparagraph (C) or (D) of paragraph (2) of that subsection.(c)Report to Congress(1)In generalNot later than 180 days after the date of the enactment of this Act, and annually thereafter, the Secretary shall submit to the appropriate committees of Congress a report on films disclosed under subsection (a) that are associated with a United States company that has received technical support or access to an asset controlled by the Federal Government for, or has entered into a contract with the Federal Government relating to, the production or funding of a film.(2)ElementsEach report required by paragraph (1) shall include the following:(A)A description of each film listed pursuant to the requirement under subsection (a)(1) the content of which was submitted, during the shorter of the preceding 10-year period or the period beginning on the date of the enactment of this Act, by a United States company to an official of the Government of the People’s Republic of China or the Chinese Communist Party for evaluation with respect to screening the film in the People’s Republic of China, including—(i)the United States company that submitted the contents of the film;(ii)the title of the film; and(iii)the date on which the submittal occurred.(B)A description of each film with respect to which a United States company entered into a written agreement with the President or the Federal agency providing the support or access, as applicable, pursuant to the requirement under subsection (a)(2) not to alter the content of the film in response to, or in anticipation of, a request by an official of the Government of the People’s Republic of China or the Chinese Communist Party, during the shorter of the preceding 10-year period or the period beginning on the date of the enactment of this Act, including—(i)the United States company that entered into the agreement; and(ii)the title of the film.(C)The title of any film described under subparagraph (A), and the corresponding United States company described in clause (i) of that subparagraph— (i)that was submitted to an official of the Government of the People’s Republic of China or the Chinese Communist Party during the preceding 3-year period; and(ii)for which the Secretary assesses that the content was altered in response to, or in anticipation of, a request by an official of the Government of the People’s Republic of China or the Chinese Communist Party.(D)The title of any film that is described in both subparagraph (A) and subparagraph (B), and the corresponding one or more United States companies described in clause (i) of each such subparagraph— (i)that was submitted to an official of the Government of the People’s Republic of China or the Chinese Communist Party during the preceding 10-year period; and (ii)for which the Secretary assesses that the content was altered in response to, or in anticipation of, a request by an official of the Government of the People’s Republic of China or the Chinese Communist Party.(d)DefinitionsIn this section:(1)Appropriate committees of CongressThe term appropriate committees of Congress means—(A)the Committee on Armed Services, the Committee on Foreign Relations, and the Committee on Commerce, Science, and Transportation of the Senate; and(B)the Committee on Armed Services, the Committee on Foreign Affairs, and the Committee on Energy and Commerce of the House of Representatives.(2)ContentThe term content means any description of a film, including the script.(3)SecretaryThe term Secretary means the Secretary of Commerce.(4)United States companyThe term United States company means a private entity incorporated in the United States.